Appellant moves for rehearing, asserting that he duly objected to the evidence obtained by the search of his premises, and that the bill of exception presenting the complaint was inadvertently omitted from the transcript, and was not before the court when we wrote originally. He brings forward by supplemental transcript and affidavits his bill of exception No. 2. It is to be regretted that even if same was filed in the office of the clerk of the trial court, as now contended by appellant, said bill can not be considered for the reason that, according to the showing made, same was filed July 12, 1929 which was too late. The date of the final judgment in the court below was May 11, 1929. From the caption of the transcript as well as the law creating the trial court, it appears that the terms of said court extend by law more than eight weeks. The trial term convened April 1, 1929, and adjourned June 29th following. It is expressly provided in the last clause of Art. 760, C. C. P., that if the term of any of said courts may by law continue more than eight weeks, the statement of facts and bills of exception shall be filed within thirty days after final judgment shall be rendered, unless the court shall by order entered of record in said cause extend the time for filing such statement and bills of exception. The transcript in this case contains no such order of extension. Nothing is brought before us which causes us to conclude that we erred in the former affirmance hereof.
The motion for rehearing will be overruled.
Overruled. *Page 260